Hunstein, Justice,
dissenting.
I dissent to the majority’s decision to reject the review panel’s recommendation of disbarment in order to impose a mere three-year suspension on James L. Brooks, a convicted sex offender who committed acts of sexual battery against five women over a twenty-three month period in the three counties that comprise the judicial circuit where Brooks served as chief judge. The facts of this case amply support the review panel’s recommendation and clearly warrant a more severe punishment than a three-year suspension, the same punishment ordered by this Court in regard to private-sector attorneys who pled nolo contendere to a charge of theft by receiving stolen property, see In the Matter of Freeman, 261 Ga. 821 (411 SE2d 874) (1992), or who engaged in a sexual relationship with one client where the evidence failed to reflect that the sexual contact was nonconsensual. See In the Matter of Lewis, 262 Ga. 37 (415 SE2d 173) (1992).
The facts are uncontroverted. Brooks, while serving as chief judge of the Piedmont Judicial Circuit, pled nolo contendere to six counts of sexual battery. The prolonged pattern of Brooks’ criminal behavior is amply demonstrated by the record. Brooks sexually battered:
A woman in Jackson County between September 23 and October 31, 1990;
A woman in Barrow County between July 8, 1991 and August 5, 1992;
Another woman in Jackson County on January 28, 1992;
A woman in Banks County between February 1 and February 28, 1992;
Another woman in Barrow County between June 8 and June 9, 1992;
The above-mentioned woman again in Jackson County on July 24, 1992.2
As Brooks’ own testimony reflects, many of these offenses took place in the courthouse where he was carrying out his judicial duties and involved court-related personnel.
A person commits the offense of sexual battery “when he intentionally makes physical contact with the intimate parts of the body of another person without the consent of that person.” OCGA § 16-6-22.1 (b). “Intimate parts” is defined as “the primary genital area, *587anus, groin, inner thighs, or buttocks of a male or female and the breasts of a female.” Id. at (a). Sexual battery is a misdemeanor of a high and aggravated nature. Id. at (c); compare misdemeanor sexual offenses such as prostitution, OCGA § 16-6-9, masturbation for hire, OCGA § 16-6-16, and solicitation of sodomy of an adult, OCGA § 16-6-13 (a).
In the earlier appearance of this disciplinary proceeding in this Court, we held that sexual battery is a crime involving moral turpitude. In the Matter of James L. Brooks, 263 Ga. 530, 532 (436 SE2d 493) (1993). We remanded the case to the review panel of the State Disciplinary Board, specifically stating that the review panel, upon reconsideration of the matter, may consider the past record of the Respondent, his age, his health conditions and any other relevant facts, whether in aggravation or in mitigation. On remand, the review panel did precisely what this Court directed it to do. In its reconsideration of the matter, the review panel expressly stated that it “considered [Brooks’] past record, age, and health, but did not find those matters to be sufficient mitigating factors.” (Emphasis supplied.) The review panel then entered a recommendation that Brooks be disbarred from the practice of law because of his violation of Standard 66 of State Bar Rule 4-102 (D).
A majority of this Court now refuses to accept the review panel recommendation of disbarment because it finds that the very same matters considered and rejected by the review panel mitigate against disbarment and justify only a three-year suspension. The majority deems Brooks’ age, health, and past record sufficient to offset the fact that Brooks’ many sex offenses, committed while he was a public official, occurred in every county within his judicial circuit, spanned a twenty-three month period, and involved five different women, at least some of whom held subordinate, court-related positions. The discipline imposed by the majority is “inconsistent with more severe recommendations relative to lawyers who have violated no criminal statute, occupied no public office, and discharged no public responsibility.” In the Matter of Lotito, 250 Ga. 537 (299 SE2d 559) (1983). This Court has disbarred others who have been convicted of no criminal violations, occupied no public office, and discharged no public responsibility. E.g., In the Matter of Royal, 262 Ga. 717 (425 SE2d 650) (1993); In the Matter of Moss, 262 Ga. 552 (422 SE2d 557) (1992); In the Matter of Dupree, 262 Ga. 176 (415 SE2d 631) (1992).
We have held that an attorney who fails to uphold the law seriously impairs the public’s confidence in the entire legal profession, especially when his conduct extends over a prolonged period of time. In the Matter of Nicholson, 243 Ga. 803, 806 (257 SE2d 195) (1979). The effect of the failure of a judge to uphold the law, especially when his conduct is wide-spread and prolonged, must seriously impair the *588public’s confidence not only in the legal profession but in the entire judicial system.3 Accord Commentary to Canon 2, Code of Judicial Conduct. Furthermore, such impairment of the public’s confidence must be particularly profound in those instances where the criminal behavior in issue is not white collar, property-based offenses, see Freeman, supra (receiving stolen goods); Nicholson, supra (failure to file tax returns), but involves bodily contact, such as “the intentional touching of another person’s intimate body parts, deliberately committed without that person’s consent.” Brooks, supra at 532.
Decided October 31, 1994.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Morris, Manning & Martin, George E. Hibbs, Cook, Noell, Tolley & Aldridge, Edward D. Tolley, Hudson & Montgomery, Jim Hudson, for Brooks.
This Court can maintain the integrity of the legal profession and the judicial system only by ordering a penalty appropriate to the severity of the violation. We have held that in arriving at the punishment to be imposed,
[t]he question is not what punishment may the offense warrant, but what does it require as a penalty to the offender, a deterrent to others, and as an indication to lay[persons] that the courts will maintain the ethics of the profession. [Cit.]
In the Matter of Dowdy, 247 Ga. 488, 493 (4) (277 SE2d 36) (1981). Because I agree with the review panel’s recommendation that the disbarment of Brooks is appropriate, not only as a penalty to the offender but also as a deterrent to others and as a clear and unmistakable indication to the public that this Court will enforce the ethical obligations of the legal profession, I dissent to the majority’s imposition of a three-year suspension.
I am authorized to state that Justice Thompson joins in this dissent.

 In addition to these sexual batteries, Brooks pled nolo contendere to four counts of simple battery, involving the intentional physical contact of an insulting or provoking nature, as to four different women, in conduct dating back to June 1990. The nolo plea was entered on October 5, 1992.


 A judge is charged by the Code of Judicial Conduct with conducting himself at all times in a manner that promotes public confidence in the integrity of the judiciary and to treat with patience, dignity, and courtesy the individuals with whom he deals in his official capacity. Code of Judicial Conduct, Canons 2 and 3.
The Commentary to Canon 3 now expressly directs that judges “must refrain from speech, gestures or other conduct that could reasonably be perceived as sexual harassment.”